DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 05/25/2021 the Amendment has been received on 08/24/2021.
          Claims 1 and 16 have been amended.
          Claims 1-20 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 9-16, filed on 08/24/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The all of the previous rejections and objections have been withdrawn. 

Allowable Subject Matter

4.         Claims 1-20 are allowed.

            With respect to claims 1, 16 and 19, the most relevant prior art, Luerkens (US PAP 2013/0251108 A1),  teach (see abstract; Figs. 1-6; paragraphs 0015, 0017, 0022, 0023, 0033, 0038, 0068, 0072, 0083, 0084 and 0086-0122; claims 1-15) an imaging method implemented on a computing device having at least one processor and at least one non-transitory computer-readable storage medium; an imaging system, comprising at least one storage medium including a set of instructions for reconstructing a computed tomography (CT) image (see Fig. 5) and a non-transitory computer readable medium embodying a computer program product, the computer program product comprising instructions configured to cause a computing device to (see abstract; Figs. 1-6; paragraphs 0015, 0017, 0022, 0023, 0033, 0038, 0068, 0072, 0083 and 0084; claims 1-15):  acquiring a tube voltage switching waveform (see Figs. 1, 3a and 3b); a waveform generator (6)) for a radiation source (10) of a medical device, the tube voltage switching waveform configured to direct an alternation between a high energy tube voltage and a low energy tube voltage that are applied to the radiation source (10) (see paragraphs 0048, 0049, 0050, 0056 and 0061);

    PNG
    media_image1.png
    368
    451
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    568
    463
    media_image2.png
    Greyscale


       
    PNG
    media_image3.png
    543
    483
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    662
    484
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    680
    473
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    299
    257
    media_image6.png
    Greyscale
 but fails to explicitly teach or make obvious determining a sampling period correlated with the tube current switching period; acquiring projection data according to the sampling period, wherein the projection data includes first projection data under the high energy tube voltage and second projection data under the low energy tube voltage, and the projection data is generated according to the on-off state of a tube current indicated by the tube current switching period; and consequently reconstructing an image based on the acquired projection data as claimed in combination with all of the remaining limitations of the corresponding claims.
             Claims 2-15, 17, 18 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al. (US Patent 4,573,184; see abstract; Figs. 1-5), Tsuchiya (US Patent 4,710,860; see abstract; Figs. 1-14), and Lee (US Patent 5,994,852; see column 3, lines 16) teach methods and systems for acquiring the tube voltage/current switching waveform for the X-ray radiation sources.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884 
                                                                                                                                                                                                      /I.K./  September 4, 2021